El Juez Presidente Señor del Toro,
emitió la opinion del tribunal.
Enrique Catoni demandó a la Sra. Martorell de Prado y a sus hijos menores de edad en cobro de cinco mil dólares. *329La deuda se Rizo constar en nn pagaré a favor del deman-dante, o a su orden, otorgado por la señora demandada y su ■esposo que se transcribe en la demanda, alegándose no baber sido pagado a su vencimiento ni después en todo ni en parte.
Los demandados comparecieron y formularon una excep-ción previa en los siguientes términos:
“PRIMERA: — Que la demanda presentada no aduce hechos sufi-cientes para determinar una causa de acción.
“Por lo que, solicitan respetuosamente del tribunal se dicte sen-tencia desestimando la demanda, con imposición de costas, gastos y honorarios, de abogado de esta acción, al demandante.”
También pidiéronlos demandados que se eliminaran ciertos particulares de la demanda.
La corte, el 2 de febrero do 1927, dictó una resolución que copiada a la letra, en lo pertinente, dice:
“Vista la estipulación de las partes, y aprobada, la corte por la presente, declara :■—
“Io. — Con lugar en todas sus partes la moción eliminatoria; y
“2°. — Declara sin lugar las excepciones previas contra la de-manda, y concede 10 días al demandante para enmendar su demanda y 20 días a la demandada, para contestar dicha demanda enmen-dada; entendiéndose que dichos términos empezarán a contarse para ambas partes, desde el día en que fueren notificadas por el Secre-tario de la corte de la presente resolución.”
La estipulación a que la corte se refiere, no aparece de los autos.
El demandante formuló entonces una demanda enmendada. Vuelve en ella a transcribirse el pagaré origen de la recla-mación.
La parte demandada no compareció y el demandante pidió que su rebeldía fuera anotada. Así se Rizo por el Secretario quien, en cumplimiento de lo dispuesto en el art. 194, No. 1, del Código de Enjuiciamiento Civil, procedió a registrar la sentencia de acuerdo con lo pedido en la demanda.
Así las cosas, la parte demandada interpuso la presente apelación. Como único error alega que:
*330"Los demandados apelantes señalan y sostienen como único error el que la Corte de Distrito de San Juan, debió de haber declarad® con lugar la Excepción Previa de falta de causa de acción formu-lada a la demanda en este caso.”
Seguidamente, al disentir el error, di'clia parte invoca @1 art. 950 del Código de Comercio y la jurisprudencia de esta Corte Suprema establecida en los casos de Hernández v. Muñiz, 10 D.P.R. 17, Rosaly v. Alvarado, 17 D.P.R. 109, y Fernández v. Ruiz Soler, 27 D.P.R. 80.
 El art. 950 dispone que las acciones procedentes de letras de cambio se extinguen a los tres años de su vencimiento, háyanse o no protestado y que igual regla se aplicará a las libranzas y pagarés de comercio, cheques, talones y demás documentos de giro o cambio, y a los dividendos, cupones e importe de amortización de obligaciones emitidas conforme al Código de Comercio.
.Y la jurisprudencia establece que la expedición de pagarés a la orden y sus endosos se reputan mercantiles y'por tanto-se presume que proceden de operaciones de comercio a menos que se demuestre lo contrario.
Basándose en todo ello la demandada sostiene que la sen-tencia apelada cae por su base porque habiéndose suscrito el pagaré el 23 de octubre del 1921 para vencer el 15 de enero-ele 1922 e interpuesta la demanda el 29 de julio de 1926, la obligación había prescrito por el transcurso de más de tres-años y carecía por tanto de toda eficacia legal.
Hemos estudiado cuidadosamente las cuestiones envueltas y a nuestro juicio debe confirmarse la sentencia recurrida, en primer lugar, porque cuando la parte demandante formulo su demanda enmendada, nada hizo la parte demandada-Adoptó una actitud de franca rebeldía y el secretario estuvo-enteramente justificado al registrar la sentencia en la forma en que lo hizo. Conocemos por la propia parte demandada-que su única defensa consistía en la prescripción. Dicha de-fensa constituye un privilegio personal que se entiende reuma-*331ciado sí no se alega, y así, renunciada la defensa ¿ a qué otra conclusión podía llegarse que no fuera a la de dictar sen-tencia a favor del demandante?
En segundo lugar, porque aún reconociendo a la excepción previa formulada eficacia en cuanto a la demanda enmendada, se llegaría siempre a la misma conclusión, ya que dados los términos en que fué redactada no levantó la cuestión de prescripción.
Desde 1905, en el caso de Guzmán v. Vidal, 8 D.P.R. 345 351, esta corte se expresó así:
“Queda establecido por las sentencias de las Cortes de California que una excepción previa, según el texto de la ley, a saber, que la demanda no aduce hechos suficientes para determinar una causa de acción, no puede considerarse como comprendida en la ley de prescripción y será desestimada. En algunos casos los demandados intentaron valerse de la ley de prescripción bajo esta objeción general. Una persona demandada sólo puede valerse de la ley de prescripción alegándola especialmente, ya sea por excepción previa, ya por contestación. Cuando la defensa tenga el carácter de un privilegio especial, del cual únicamente puede valerse la parte ale-gándolo, entonces su alegación, ya por excepción previa ya por con-testación debe especificar claramente el fundamento de su defensa.”
Parece conveniente citar además algo de la opinión de la Corte Suprema de California emitida en el caso de Burke v. Maguire, 154 Cal. 456. Dice:
“Se sostiene que este punto no puede ser considerado por esta corte en apelación porque tiende a suspender los procedimientos, y la excepción previa general manifiesta que esta alegación ‘no aduce hechos suficientes para determinar una causa de acción en contra de dicho demandado,’ sin especificarse que esta omisión constituye pre-cisamente el punto determinado que la hace defectuosa. Se resolvió en este estado poco después de la adopción de la Ley de Enjuicia-miento, la que a este respecto es idéntica al Código de Enjuiciamiento Civil actual, que una excepción previa general no necesita especifi-car los particulares sobre los cuales dejó la demanda de aducir he-chos suficientes para determinar una causa de acción, sino que, si se redacta en los términos arriba expresados, se interpone contra toda la demanda o la causa de acción contra la cual va dirigida, por *332cualquiera y por tocios los hechos esenciales que se dejen de alegar. (Ellison vs. Halleck, 6 Cal. 393; Williamson vs. Blattan, 9 Cal. 501.) Posteriormente, en el caso de Brown vs. Martin, 25 Cal. 91, se hizo una excepción a esta regla en aquellos casos en que la pres-cripción aparecía de la faz de la demanda. Aparentemente, aunque, no de un modo expreso, aplicando la regla familiar del derecho co-mún de que el beneficio de este estatuto es un privilegio personal que se renuncia a menos que se alegue específicamente, la corte, en aquel caso, resolvió que una excepción previa general que no espe-cificaba la prescripción como el defecto en que la misma se basaba, no era suficiente para presentar tal objeción. Este precedente ha sido seguido uniformemente desde entonces, en lo que se refiere a la prescripción."
Y en tercero y último lugar porque si bien es cierto que las llamadas excepciones privilegiadas de falta de jurisdicción y de lieclios pueden alegarse por vez primera en esta Corte Suprema, la de falta de hechos no comprende 1a, de prescripción en un caso como éste.
La contienda se suscitó y quedó trabada en la corte de distrito. La demandada alegó mal en la primera ocasión y dejó de alegar en la segunda su defensa de prescripción. Su actuación implica la renuncia de un privilegio y partiendo de la base de esa renuncia la demanda es enteramente suficiente, aduce todos los hechos necesarios para sostener la acción ejercitada y la sentencia dictada.
Por virtud de todo lo expuesto dehe declararse sin lugar la apelación y confirmarse la sentencia recurrida.